Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 January 2020 was considered by the examiner.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – Figs. 2, 3 – Claims 1-6, 20: Elastic wave generator arranged to transmit elastic waves perpendicular to surfaces.
Species 2 – Fig. 13 – claims 1, 7, 10, 13, 14, 20: Elastic wave generator arranged to transmit elastic waves toward surface features.
Species 3 – Fig. 4A – claims 1, 15, 16, 17, 20, 21: Elastic wave generator is piezoelectrice device.
Species 4 – Fig. 4B – claims 1, 19, 20:  Phase shifting device located between elastic wave generator and body of magnetic material. 
Species 5 – Fig. 12A – claims 22, 23, 25 – Apparatus for generating elastic waves from spin waves with piezoelectric element mounted on waveguide.  
Species 6 - Fig. 12B – claims 26, 27: Apparatus for generating elastic waves from spin waves with magnetostrictive element mounted on waveguide.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1and 20 are generic to species 1-4.  No claim is generic to species 5-6.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of  a body of magnetic material and an elastic wave generator, wherein  body has a surface and the elastic wave generates is arranged to transmit elastic waves so that they propagate through the body toward the surface and are reflected at the surface to form a standing elastic wave in the body, thereby generating spin waves, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Uchida et al. WO 2012/121230 in view of Chowdhury et al., “Parametric Amplification of Spin Waves Using Acoustic Waves,” IEEE Trans. On Magnetics, 51 (2015).  Uchida teaches in Fig. 1 a body of magnetic material (see Fig. 1 – magnetic material 12) and an elastic wave generator (see Fig. 1 – piezoelectric member 11), wherein  body has a surface (see Fig. 1) and the elastic wave generates is arranged to transmit elastic waves so that they propagate through the body toward the surface and are reflected at the surface to form a standing elastic wave in the body (see Fig. 1 - piezoelectric member 11 generates acoustic waves per para [0026]), thereby generating spin waves (see para [0035] – magnon-phonon interaction results in spin wave).  Chowdhury et al., “Parametric Amplification of Spin Waves Using Acoustic Waves,” IEEE Trans. On Magnetics, 51 (2015) teaches (Fig. 1) that elastic waves are reflected at the surface to form a standing elastic wave in the body (see Fig. 1 – standing waves as shown in Fig. 1b are formed in the YIG layer.  Also see second page, first column, lines 1-5 – transducer generates longitudinal acoustic waves that reflect from YIG/air surfaces, thus forming standing wave in structure).  As such the technical feature does not amount to a special technical feature.
Species 5 and 6 lack unity of invention because even though the inventions of these groups require the technical feature of a waveguide along which spin waves can propagate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uchida WO 2012/121230.  Uchida teaches in Fig. 1 a waveguide (see Fig. 1 – spin wave propagates in magnetic member 12 per para [0035]).  
Each of species 1-4 and each of species 5-6 lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Todd Deveau on 16 March 2021 a provisional election was made without traverse to prosecute the invention of species I, claims 1-6, and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7, 10, 13, 14, 15, 16, 17, 19,  21, 22, 23, 25, 26, and 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
The specification uses the reference character 102 to refer to the body (see abstract), layer of magnetic material (see pg. 7, line 5), waveguide (see pg. pg. 7, lines 15-16), and transducer (see page 11, line 29 and pg. 15, line 16).  As a result, it is unclear if these elements are the same or different elements.    As best understood by the Examiner, the body, layer of magnetic material, and waveguide all correspond to the same element.  The recitation of “transducer 102” (see page 11, line 29 and pg. 15, line 16) appears to be a typographical error and the transducer should be labeled with reference character 120 instead.  
Appropriate correction and/or clarification is required.

Drawings
The drawings are objected to because:
Fig. 2 does not appear to be of sufficient quality to easily view the features.  In particular, reference characters 100, 102, and 104 all appear to be pointing to the same element despite corresponding to magnetic material, film, and substrate, respectively.
The quality of the drawings in Fig. 3 is not of sufficient quality to easily read the text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. WO 2012/121230 (Uchida) in view of non-patent literature Chowdhury et al., “Parametric Amplification of Spin Waves Using Acoustic Waves,” IEEE Transactions on Magnetics ( Volume: 51, Issue: 11, Nov. 2015) (Chowdhury).
Regarding claim 1, Uchida teaches (Fig. 1) an apparatus for generating spin waves (see para [0001] – sound wave to spin current conversion) comprising a body of magnetic material (see Fig. 1 – magnetic material 12) and an elastic wave generator (see Fig. 1 – sound wave generating member 11), wherein the body has a surface (see Fig. 1 – magnetic material 12 has surface) and the elastic wave generator is arranged to transmit elastic waves so that they propagate through the body towards the surface, thereby generating spin waves (see para [0035] – spin waves in layer 12 are generated from sound waves generated by member 11).
Uchida does not explicitly disclose that elastic waves are reflected at the surface to form a standing elastic wave in the body.
Chowdhury teaches (Fig. 1) that elastic waves are reflected at the surface to form a standing elastic wave in the body (see Fig. 1 – standing waves as shown in Fig. 1b are formed in the YIG layer.  Also see second page, first column, lines 1-5 – transducer generates longitudinal acoustic waves that reflect from YIG/air surfaces, thus forming standing wave in structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the elastic waves generated by the elastic wave generator taught by Uchida are reflected at the surface to form a standing elastic wave in the body as taught by Chowdhury as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification to achieve maximum acoustic strain in the YIG film as taught by Chowdhury.
Regarding claim 2, Uchida teaches the apparatus according to claim 1 wherein the body comprises a film having two opposite surfaces (see Fig. 1 – magnetic member 12 is a film) and the elastic wave generator is arranged to transmit elastic waves in a direction perpendicular to the surfaces (see para [0036] – spin current generated by a sound wave perpendicularly incident to the magnetic member 12).  
Regarding claim 3, Uchida teaches (Fig. 1) the apparatus according claim 2 but does not explicitly teach wherein the film has a thickness and the wavelength of the elastic waves in the body is of the order of the film thickness.
Chowdhury teaches (Fig. 1) the film has a thickness and the wavelength of the elastic waves in the body is of the order of the film thickness (see Fig. 1 and pg. 2, first column, lines 12-23 – YIG films is 13 microns and GGG substrate is 500 microns are therefore on the order to the wavelength.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness as taught by Uchida to be on the order to the wavelength of elastic wave as taught by Chowdhury in order to achieve the standing wave to achieve maximum acoustic strain.  
Regarding claim 4, Uchida teaches (Fig. 1) the apparatus according to claim 2, comprising a substrate having a first side and a second side which is opposite to the first side (see para [0029-0030] – magnetic member 12 includes magnetic layer deposited on substrate.  It is inherent that a substrate has first and second side), wherein the film is formed on the first side of the substrate (see para [0029-0030] – magnetic member 12 includes magnetic layer deposited on substrate).
Uchida does not explicitly teach the elastic wave generator is formed on the second side of the substrate.
Chowdhury teaches (Fig. 1) the elastic wave generator is formed on the second side of the substrate (see Fig. 1- acoustic transducer on opposite side of GGG substrate as YIG film.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate and thin film taught by Uchida to have the elastic wave generator formed on the second side of the substrate as taught by Chowdhury as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to have access to the thin film for measuring the spin waves as taught by Chowdhury.
Regarding claim 5, Uchida teaches (Fig. 1) the apparatus according to claim 2 wherein the film is in the form of a strip having a length and the spin waves can propagate along the length of the strip (see Fig. 1- magnetic material 12 is film on substrate per para [0029-0030] and is in strip form as shown in Fig. 1 which inherently has a length).
Regarding claim 6, Uchida teaches (Fig. 1) the apparatus according to claim 2, wherein the film is in the form of a layer in which the spin waves can propagate in at least two substantially perpendicular directions (see Fig. 1 – spin waves can propagate in two substantially perpendicular directions.  It is noted that the pending claim language does not explicitly define if the directions are perpendicular to each other or another reference direction).
	Regarding claim 20, Uchida teaches (Fig. 1) an apparatus capable of performing the method of generating spin waves (see para [0001] – sound wave to spin current conversion) comprising providing a body of magnetic material having a surface (see Fig. 1 – magnetic material 12), applying a magnetic field to the magnetic material (see Fig. 1 – magnetic field H), and transmitting elastic waves so that they propagate through the body towards the surface (see Fig. 1 – sound wave generating member 11) thereby generating spin waves (see para [0035] – spin waves are generated from sound waves).
Uchida does not explicitly disclose that elastic waves are reflected at the surface to form a standing elastic wave in the body.
Chowdhury teaches (Fig. 1) that elastic waves are reflected at the surface to form a standing elastic wave in the body (see Fig. 1 – standing waves as shown in Fig. 1b are formed in the YIG layer.  Also see second page, first column, lines 1-5 – transducer generates longitudinal acoustic waves that reflect from YIG/air surfaces, thus forming standing wave in structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the elastic waves generated by the elastic wave generator taught by Uchida are reflected at the surface to form a standing elastic wave in the body as taught by Chowdhury as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification to achieve maximum acoustic strain in the YIG film as taught by Chowdhury.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rottenberg et al. US 2016/0322955 – teaches devices and methods for generation and detection of spin waves.
Srinivasan US 2009/0085695 – teaches the modification of microwave signals using magnetically saturated ferrite magnetoelectric device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868